Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Williams on Friday, January 7, 2022.
The application has been amended as follows: 

Please replace (currently amended) claim 11 with the following:

11.	(Currently Amended)	A flex-head tool comprising:
a first portion having a first joining portion, wherein the first joining portion defines a first pivot hole, and wherein the first pivot hole is toothed and has teeth;
a second portion pivotally coupled to the first portion and having second and third joining portions, wherein the second and the third joining portions include the first joining portion disposed therebetween, wherein the second joining portion defines a second pivot hole and the third joining portion defines a third pivot hole respectively, wherein the second pivot hole is toothed and has teeth; and
a pivot mechanism engaged with the first and the second portions and including a shaft on which the first and the second portions turns, wherein the shaft is inserted in the first, the second, and the third pivot holes, wherein the shaft has a first engaging 
a third portion pivotally coupled to the second portion, and wherein the second and the third portions include a second pivot mechanism engaged therewith, wherein the second pivot mechanism includes a shaft on which the second and the third portions turns,
wherein the pivot mechanism is movable between a first position in which the first portion is fixedly positioned with respect to the second portion, and a second position in which the first portion is pivotal with relative to the second portion, wherein when the pivot mechanism is in the first position, the shaft is moved to a position in which the first engaging portion is engaged with the teeth of the first and the second pivot holes simultaneously and peripheries of the second engaging portion and the third pivot hole are connected with other and in surface-to-surface contact, and wherein when the pivot mechanism is in the second position, the shaft is moved to a position in which the first engaging portion is not engaged with the teeth of the first and the second pivot holes simultaneously and the second engaging portion and the third pivot hole are connected with other and in surface-to-surface contact,
wherein the second pivot hole is adjacent to a slot, wherein the shaft includes a stop member disposed thereon, and wherein stop member is retained in the slot, and
wherein the second pivot hole is adjacent to a compartment, wherein the slot is disposed between the teeth of the second pivot hole and the compartment, wherein the shaft has a flange adapted to obstruct the stop member, and wherein the flange is disposed in the compartment.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
								/Hadi Shakeri/
January 7, 2022						Primary Examiner, Art Unit 3723